HEDRICK, Judge.
The record reveals defendant, Jeffrey N. Hunnicutt, oh 17 April 1973, pleaded guilty to the charge of armed robbery. There is no right of appeal from a plea of guilty after 30 March 1973. G.S. 15-180.2. Therefore, We must treat the proceeding as a petition for writ of certiorari to review the proceedings in the superior court. Accordingly, we have reviewed the record which affirmatively discloses that the defendant, represented by court appointed counsel, freely, understanding^, and voluntarily pleaded guilty to a proper bill of indictment and that the prison sentence of. not less than 20 years nor more than 25 years imposed in. the'judgment is within the limits prescribed by statute for the charge in the bill of indictment. Therefore, the petition for a writ of certiorari is denied and the appeal dismissed.
Judges Parker and Baley concur.